DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Drawings
  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the hand rails are curved” (claim 15), ”wherein the hand rails each have a parabola-like curvature such that the highest point of each hand rail is in the middle of the hand rail” (claim 16), “wherein each hand rail is curved such that the highest point of the hand rail is at the second position of the first path” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “cantilever-fashion” in line 3 is unclear what applicant means in this context (scope of claim is unclear due to the term “fashion” in combination with “cantilever”, e.g. is connection “similar” to a cantilever, or is the connection exactly a cantilever).

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1-6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inayoshi (JP2003088540, see attached machine translation) in view of Chuang (US 2017/0182346).
Regarding claim 1, Inayoshi discloses (Fig. 1-3) a lumbar traction arrangement for use on a person (page 1 paragraph 4), comprising: 
a support frame (comprising bottom plate 20 and pillar 21); 
a seat (11) for supporting the person in a sitting position, the seat being mounted to the support frame so as to be movable relative to the support frame along a first linear path between first and second positions (see movement relative to support frame in Fig 2a and 2b); 
traction apparatus (50) disposed above the seat; 
wherein movement of the seat with the user thereon from the first position to the second position causes relative vertical movement between the seat and the one or more support structures, thereby causing vertical traction to the person's lumbar (see movement in Fig. 2a and 2b).
Inayoshi does not disclose the traction apparatus including one or more support structures for positioning under the arms of the person so as to vertically support the person. However, Chuang teaches (Fig. 1) a traction apparatus (3) having underarm supports (206) for positioning under the arms and supporting a person vertically (see paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traction apparatus of Inayoshi to include one or more support structures, as taught by Chuang, for the purpose of improving stability of user when using apparatus as well as to provide a place for user to rest their arms and hands comfortably during and after exercise (paragraph [0047] Chuang).
Regarding claim 2, modified Inayoshi discloses the vertical traction changes linearly as the seat moves from the first to second position (because the seat moves in a linear direction from position in Fig. 2a to position in Fig. 2b, the resulting traction change would also be linear).
Regarding claim 3, modified Inayaoshi disclose the arrangement is configured to receive the person in a position where the person’s spine is at least substantially in a vertical position (see vertically aligned spine of user in Fig. 3).
Regarding claim 4, modified Inayoshi discloses when the seat moves from the first to second position, the person moves over the one or more support structures along a second linear path, where the first and second linear paths are disposed at an angle with respect to another (second linear path is horizontal line while the first linear path is at an angle, therefore the first and second linear paths are at an angle with respect to another).
Regarding claim 5, modified Inayoshi discloses the angle between the first and second paths is adjustable by changing angle of first linear path relative to horizontal (the further down the chair of Inayoshi swings, the greater the angular distance between the second path. Note that the term “adjustable” is interpreted to mean “capable of being adjusted”).
  Regarding claim 6, modified Inayoshi discloses the one or more support structures comprise hand rails (206 of Chuang, see Fig. 1 and paragraph [0047]) spaced apaart and disposed above the seat for positioning under the arms of the person (paragraph [0047]), the hand rails defining the second linear path over with the person travels as the seat with the person thereon moves from first to second position.
Regarding claim 18, modified Inayoshi discloses the traction apparatus further comprises at least one fixed rail fixed (top frame of frame 50) above the seat and one or more ropes (58) arranged to move along the at least one rail, the one or more ropes being secured to the one or more support structures (secured to support structure 53).
Regarding claim 20, modified Inayoshi discloses the traction apparatus further comprises at least one fixture mounted above the seat (frame portion of 50 parallel to ground), and a flexible rope (58) having an end secured to the fixture and another end secured to a harness for attachment to a person (secured to harness 60).

Claims 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inayoshi (JP2003088540, see attached machine translation) in view of Chuang (US 2017/0182346), and further in view of Sleamaker (US 5029848).
Regarding claim 7, modified Inayoshi discloses a support frame, but does not disclose wherein the support frame comprises a seat rail connected between vertical bars, the seat rail supporting the seat and defining the first linear path, and wherein the seat rail has a first end that corrresponds to the first position and a second end that corresponds to the second position.
However, Sleamaker teaches (Fig. 1-5) an exercise machine including a support frame comprises a seat rail (29) connected between vertical bars (21 and 11), the seat rail supporting the seat (45) and defining the first linear path, and wherein the seat rail has a first end that corrresponds to the first position (position nearest bar 21) and a second end that corresponds to the second position (position nearest bar 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the support frame of modified Inayoshi with a support frame that includes  a seat rail connected between vertical bars, the seat rail supporting the seat and defining the first linear path, and wherein the seat rail has a first end that corresponds to the first position and a second end that corresponds to the second position, as taught by Sleamaker, for the purpose of providing for more customizable traction and movement of the user, thereby improving patient outcome. Furthermore, it has been held that simple substitution of one well-known support frame (support frame of Inayoshi) with another well-known support frame (support frame of Sleamaker) would provide the expected result of supporting and providing movement of user relative to a tension harness (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 8, modified Inayoshi discloses the seat rail and the hand rails are straight (the seat rail of Sleamaker is a straight beam of metal shown in Fig. 1, the hand rails of Chuang are straight as shown in Fig. 1), and wherein the first end of the seat rail is vertically movable to position the seat rail at an angle to the horizontal (see Fig. 1 Sleamaker for angular positioning an adjustability via quick release member 7), such that the seat rail and the hand rails are disposed at an angle to each other (the combined Sleamaker and modified Inayoshi references produce this result due to the seat rail being at an angle and the hand rails being parallel to the ground, see Fig. 1 of Sleamaker and Fig. 1 of Chuang), whereby when the person sitting on the seat moves along the seat rail, variable traction is applied to the lumbar of the person (the result of these combined references would produce this result)
Regarding claim 9, modified Inayoshi discloses the angle between the seat rail and hand rails is adjustable (via quick release members 11 and safety pins 59 of Sleabag), but is silent regarding the angle being specifically between 5-25 degrees. However, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to try to adjust the angle between the seat and hand rails to be between 5-25 degrees for the purpose of allowing for user to experience increasing tension but not so great angle that it would cause pain or injury to a user, since discovering the optimum value only involves routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, modified Inayoshi discloses a first one of the vertical bars is telescopically movable to vertically move the first end of the seat rail (vertical bar 11 is adjustable, see Col. 1 lines 30-58 Sleabmaker).
Regarding claim 11, modified Inayoshi discloses the one or more support structures comprise hand rails (206 of Chuang, see Fig. 1 and paragraph [0047]) spaced apart and disposed above the seat (paragraph [0047]), but does not disclose the support frame comprising a seat rails connected between two vertical bars, the seat rail supporting the seat and defining the first linear path.
However, Sleamaker teaches (Fig. 1-5) an exercise machine including a support frame comprises a seat rail (29) connected between vertical bars (21 and 11), the seat rail supporting the seat (45) and defining the first linear path, and wherein the seat rail has a first end that corrresponds to the first position (position nearest bar 21) and a second end that corresponds to the second position (position nearest bar 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the support frame of modified Inayoshi with a support frame that includes  a seat rail connected between vertical bars, the seat rail supporting the seat and defining the first linear path, and wherein the seat rail has a first end that corresponds to the first position and a second end that corresponds to the second position, as taught by Sleamaker, for the purpose of providing for more customizable traction and movement of the user, thereby improving patient outcome. Furthermore, it has been held that simple substitution of one well-known support frame (support frame of Inayoshi) with another well-known support frame (support frame of Sleamaker) would provide the expected result of supporting and providing movement of user relative to a tension harness (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 13, modified Inayoshi disclose a seat rail having a length, but is silent wherein the seat rail has a length between 50 cm and 200 cm. However, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to try to make the seat rail have a length between 50-200cm for the purpose of allowing for user to experience increasing tension but not so long that it would cause pain or injury to a user if a user were to go too far away from the starting point, since discovering the optimum value only involves routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, as best understood, modified Inayoshi discloses the support frame further comprises a hand rail attachment bar (bar 200 of Chuang) connected to one of the vertical bars (connected to vertical bar shown in Fig. 1 Chuang), and wherein the hand rails are connected in cantilever-fashion to the hand rail attachment bar and extend toward the other one of the vertical bars (see Fig. 3 Chuang).

Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Inayoshi (JP2003088540, see attached machine translation) in view of Chuang (US 2017/0182346), and Sleamaker (US 5029848), and further in view of Tanner (US 8844948).
Regarding claim 12, modified Inayoshi discloses cushioned sleeves disposed over the hand rails (paragraph [0047]), but does not disclose the cushioned sleeves being movable over the hand rails.
However, Tanner teaches (Fig. 4) hand rails (100) including cushioned sleeves (412) being movable over the hand rail (Col. 5 lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushioned sleeves of modified Inayoshi to be movable over the hand rails, as taught by Tanner, for the purpose of allowing the cushion to be replaced in case of overuse.

 Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inayoshi (JP2003088540, see attached machine translation) in view of Chuang (US 2017/0182346), and Sleamaker (US 5029848), and further in view of Fujiwara (JP 2011152332, see attached machine translation).
Regarding claim 15, modified Inayoshi discloses hand rails, but does not disclose the hand rails are curved, whereby movement of the seat with the user thereon from the first position to the second position causes non-linear vertical traction to the person's lumbar. 
However, Fujiwara teaches (Fig. 1-2) a stretching device comprising hand rails that are curved (armrails 34). Regarding the limitation “whereby movement of the seat with the user thereon from the first position to the second position causes non-linear vertical traction to the person's lumbar”, the combination of the modified Inayoshi reference with Fujiwara provides for this feature (modified Inayoshi provides for the vertical traction, the curved hand rails provide for non-linearity due to providing a non-linear path for user to move when traction is occurring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handrails of modified Inayoshi to be curved, as taught by Fujiwara, for the purpose of improving user comfort during traction by allowing for smooth transition of traction strength.
Regarding claim 16, modified Inayoshi discloses the hand rails each have a parabola-like curvature such that the highest point of each hand rail is in the middle of the hand rail (see Fig. 1 Fujiwara), whereby when the seat with the person thereon moves along the first path from the first position to the second position, the person experiences the highest traction in the middle of the first path (the resulting combination of modified Inayoshi and the curved handrails of Fujiwara provides for this feature).
  Regarding claim 17, modified Inayoshi discloses each hand rail is curved such that the highest point of the hand rail is at the second position of the first path.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Inayoshi (JP2003088540, see attached machine translation) in view of Chuang (US 2017/0182346), and further in view of Steinbruck (US 5242380).
Regarding claim 19, modified Inayoshi discloses the one or more support structures comprise a harness (60 of Inayoshi) for positioning around the person's chest (see Fig. 1 Inayoshi), but does not disclose wherein the at least one rail comprises a pair of rails secured to a ceiling of a room, and the one or more ropes comprise a pair of ropes having ends mounted to the rails, respectively. 
However, Steinbruck teaches (Fig. 1) a pair of rails (brackets 22) secured to a ceiling of a room (see Fig. 1 and Abstract), the one or more ropes (ropes 20) comprising a pair of ropes having ends mounted to the rails respectively (see Fig. 1 and Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one rail to include a pair of rails secured to the ceiling of the room, as taught by Steinbruck, for the purpose of allowing for improved supporting of user’s weight.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miles (US 8523743) discloses a traction device having a movable seat.
Abercrombie (US 2012/0065036) discloses a traction device having adjustable features.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785      
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785